Trippe, Judge.
The jury certainly found from the testimony that plaintiff in error invested the monéy of his ward in the land, to which the guardian was ordered by the verdict to make titles to the ward. There was positive testimony strongly showing that *18this was the fact. All this evidence was admitted without objection, so far as the record shows. The issues were thus presented, heard and passed upon. There was nothing in those issues over which the superior court did not have jurisdiction, and the jury had the power to render the verdict they found. No point was made on the trial, so far as we can discover, that the pleadings did not present the issue found by the jury, or that the proceedings having been first instituted in the court of ordinary, the power of the superior court over the case was therefore limited to what the ordinary might have done. The subject matter covered by the verdict was within the jurisdiction of the superior court. It had authority to hear and determine just what was decided, and even if the form of the proceedings or the pleadings did not directly raise it, the evidence did, and this evidence was not objected to, and it is too late after verdict for the losing party to make that the ground of a motion for a new trial: See Seisel & Brother vs. Harris, 48 Ga., 652 ; Field vs. Martin, administratrix, 49 Georgia, 268; Haiman & Brother vs. Moses & Garrard, 39 Ga., 708.
Judgment affirmed.